Exhibit 23.1 M&K CPAS, PLLC Logo CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM HDS International Corp. We consent to the incorporation by reference in Registration Statement No. 333-182735 on Form S-8 of our report dated April 7, 2014, related to the consolidate financial statements of HDS International Corp., and subsidiaries (the "Company") appearing in this Annual Report on Form 10-K of HDS International Corp. for the years ended December 31, 2013 and 2012. M&K CPAS, PLLC M&K CPAS, PLLC Houston, Texas April 7, 2014
